                  Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 1 of 16

                                                                                               nmst ^ m
AO 91 (Rev, 11/11) Criminal Complaint


                                     United States District COUK 3-4 2019
                                                              for the

                                                 Northern District of California
                                                                                               SUSAN Y. soo: :3
                                                                                           CLERK, U.S, DISTRICT COURT
                                                                                       north district of CALIFij,-,n a
                  United States of America
                                V.

                                                                         Case No.
                    Bhupinder Bhandari.                                                              3      19         71441



                          Defendant(s)


                                               CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 June 22, 2017                in the county of            San Francisco         in the
     Northern          District of         California        , the defendant(s) violated:

            Code Section                                                   Offense Description
42U.S.C. § 1320a-7b(b)                       Criminal penalties for acts involving Federal health care "Anti-Kickback
                                             Statute."




                                                                              UNDER SEAL
         This criminal complaint is based on these facts:

Please see attached affidavit.




         sf Continued on the attached sheet.
Approved as to form:

                                                                                             Compla\/ant a signature
WILLIAM FRENTZEN
Assistant United States Attorney
                                                                                    Janette Spring! adfecialXgent - FBI
                                                                                              Prinled name and title


Sworn to before me and signed in my presence.


Date:
     • jH                                                                                       Judge's signature

City and state:                  San Francisco, California                Hon. Joseph C. Spero, U.S. Chief Magistrate Judge
                                                                                              Printed name and title
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 2 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 3 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 4 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 5 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 6 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 7 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 8 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 9 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 10 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 11 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 12 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 13 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 14 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 15 of 16
Case 3:19-mj-71441-MAG Document 1 Filed 09/04/19 Page 16 of 16
